Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This response is the communication filed on 01/24/2022.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorny Fadi Kiblawi on 02/07/2022.
    Specification filed on 11/05/2021 has been amended as follows:

Page 4, paragraph 0026 would be amended as: “FIG.11”…… replace with “FIGS. 11A and 11B”…




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496